Title: To Thomas Jefferson from Giuseppe Ceracchi, 27 March 1793
From: Ceracchi, Giuseppe
To: Jefferson, Thomas



Sir
Mûnich the 27 Marzy 1793

As sun my arrival to Urope I didn’t fall to give my self the plaesure of addressing you tow letters dated from Amsterdam the 16. july last, I am affraid Sir that your ansered is not come to me because I didn’t point out a place for my direction, but if you please to give me this honour you might send it to Amsterdam at Mr. Stapolster, Goll, or Alstorphius this three Gentilmens been equaly my friends they will let me have it. In few weeks I shall set of to Legorne for a commission of this Elector Palatine which loves the Arts, I shall find in this sea port, at the banker Mr. Combiagio my boxes that contaned the models I did in America. I shall have then the plaesure to cut your bust in marbre, and present it to you as a patern of my cisel and a little mark of my estime.
I scould be glad to Know somthink about the new Election, and if Congress as rememberd my projet of the national Monument; I remenber Sir that before my departure from Philadelphia jou was pleased to tel me that Congress in the session of this eayr would have certenly decreed the exccuetion of the President equestrian figure in bronse and honoured me with that commission in Urope; I dont doubt  this resolution is passed, your influence, upon this subjet, as a Man of tast in the fines Artes could not have falled.
The Article of Liberty as produced graet combustion in Urope, I dont doubt that this Divinity will trionfe at Last, while the oppinions upon the wrights of Man pleases every body. I beg to [presente] my respects to the President and Mr. Maddison. I am Sir Your Most Obbidient and most Humb Servent

Joseph Ceracchi

